office_of_chief_counsel internal_revenue_service memorandum number release date cc pa 02mabond postn-147583-12 third party communication none date of communication not applicable uilc date date to appeals officer internal_revenue_service domestic operations from senior technician reviewer cc pa subject divisibility of sec_6721 and sec_6722 penalties this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend x amount amount years issues --------------------------------------------------------- ------------------ ------------------ ------- ------- whether penalties assessed pursuant to the current versions of sec_6721 and sec_6722 are divisible for purposes of establishing refund_suit jurisdiction conclusions the current sec_6721 and sec_6722 penalties are both divisible penalties for the purpose of establishing refund_suit jurisdiction postn-147583-12 facts taxpayer x is a --------------------------------------------------------------------------------------------- ---------------------------------------------- x operates a large --------------------- facility ----------- ----- on --------------- contiguous to x’s ------------------------------------- mainly from funds derived from this ----------- facility x made numerous payments which were required to be reported on form_1099 these payments included distributions of income to ---------- -------------- and non-employee compensation to service providers x however failed to report any of the payments to the payees or to the service additionally x operated a large check cashing operation but failed to comply with any of the registration and reporting requirements under title and failed to file any forms reporting the currency_transactions based on x’s repeated failures to file and furnish appropriate information returns the service imposed penalties under sec_6721 in the amount of amount and sec_6722 in the amount of amount for taxable years x has expressed interest in seeking review of these penalties in federal district_court thus your office asked whether a taxpayer must pay the current sec_6721 or sec_6722 penalty amounts in full in order to establish refund_suit jurisdiction as a general_rule a taxpayer can only institute a refund_suit in a federal district_court or the united_states claims_court if the taxpayer pays the tax_liability in full prior to the commencement of the suit 362_us_145 courts have recognized a limited exception to this so- called full_payment_rule when the taxes are deemed divisible in that case the taxpayer need only pay a divisible portion of the tax to satisfy the payment prerequisite to jurisdiction thus you have requested guidance from this office concerning whether the current versions of sec_6721 and sec_6722 are divisible for the purpose of establishing refund_suit jurisdiction this memorandum responds to your request law and analysis to meet the jurisdictional requirements of a refund_suit a taxpayer must generally make full payment of assessed taxes due before the matter may be adjudicated see flora u s pincite in general the partial payment of assessed taxes or a proposed deficiency is insufficient to support refund_suit jurisdiction id the majority opinion in flora however noted that one possible exception to the full_payment_rule might exist where certain tax assessments may be divisible into a tax on each transaction or event so that the full-payment rule would probably require no more than payment of a small amount flora u s pincite n the court was referring at that time to excise_taxes the court’s analysis however hinged divisibility on a tax being levied on each transaction or event over time a limited exception to the full_payment_rule of flora has developed with respect to divisible_tax assessments a divisible_tax is one that may be divided into the penalties imposed were for cases of intentional disregard as such the total amount imposed limits of dollar_figure per penalty per year were not applied see discussion below postn-147583-12 separate portions or transactions and only a portion of the tax must be paid before a claim is filed see 280_f2d_89 8th cir 988_f2d_975 9th cir univ of chicago v 547_f3d_773 7th cir in steele v united_states which involved penalties assessed under sec_6672 the eighth circuit noting flora adopted the partial payment rule holding that a taxpayer assessed a penalty under sec_6672 need only pay the divisible amount of the penalty assessment attributable to a single employee’s withholding before instituting a refund action the taxpayer therefore only has to pay the withholding_tax of one employee for each taxable_period in order to establish refund_suit jurisdiction steele f 2d pincite see also 566_f2d_50 5th cir same 173_fsupp2d_959 d ariz aff’d 248_f3d_1172 9th cir found sec_6695 tax preparer list penalties are divisible the hallmark of a divisible_tax is that the gross tax imposed is composed of the accumulation of discrete assessments based on separate underlying transactions rather than being one assessment flowing from a single underlying event by way of example the ninth circuit stated that t he paradigm of a divisible_tax is excise_taxes if you’re assessed dollar_figure for each of a thousand widgets you can pay dollar_figure - the whole tax on one of the widgets - and then go to court korobkin f 2d pincite citing to flora u s pincite n n in like manner the eighth circuit cited examples of divisible taxes calculated with respect to each document and applied to each such failure in contrast to the non-transactional penalty at issue before it 874_f2d_584 n 8th cir in sum divisible assessments are those taxes or penalties that are composed of several independent assessments created by separate transactions thus in order to determine if sec_6721 and sec_6722 are divisible penalties one must determine if the penalties can be divided into separate transactions sec_6721 failure_to_file_correct_information_returns provides in part that i n the case of a failure described in paragraph by any person with respect to an information_return such person shall pay a penalty of dollar_figure for each return with respect to which such a failure occurs but the total amount imposed on such person for all such failures during any calendar_year shall not exceed dollar_figure sec_6721 sec_6721 provides that for purposes of paragraph the failures described are any failure_to_file an information_return with the secretary on or before the required_filing_date and any failure to include all of the information required to be shown on the return or the inclusion of incorrect information sec_6721 provides for reduced penalties in the case of correction within specified periods for correction within days the reduced penalty is dollar_figure in lieu of dollar_figure for each failure with the total amount imposed reduced to dollar_figure sec_6721 for correction after the 30th day but on or before august of the calendar_year in which the required_filing_date occurs the amounts are dollar_figure in lieu of dollar_figure and dollar_figure sec_6721 sec_6721 provides for higher penalties in the case of intentional disregard of the filing postn-147583-12 requirement the intentional disregard penalty is dollar_figure or the greater of a percentage depending on the particular information reporting requirement sec_6721 sec_6722 failure to furnish correct payee statements provides in part that i n the case of each failure described in paragraph by any person with respect to a payee_statement such person shall pay a penalty of dollar_figure for each statement with respect to which such a failure occurs but the total amount imposed on such person for all such failures during any calendar_year shall not exceed dollar_figure sec_6722 sec_6722 provides that for purposes of paragraph the failures described are any failure to furnish a payee_statement on or before the date prescribed therefor to the person to whom such statement is required to be furnished and any failure to include all of the information required to be shown on a payee_statement or the inclusion of incorrect information sec_6722 provides for reduced penalties in the case of correction within specified periods for correction within days the reduced penalty is dollar_figure in lieu of dollar_figure for each failure with the total amount imposed reduced to dollar_figure sec_6722 for correction after the 30th day but on or before august of the calendar_year in which the required_filing_date occurs the amounts are dollar_figure in lieu of dollar_figure and dollar_figure sec_6722 sec_6722 provides for higher penalties in the case of intentional disregard of the requirement to furnish correct payee statements the intentional disregard penalty is dollar_figure or the greater of a percentage depending on the particular payee_statement requirement sec_6722 there are at least three reasons why penalties imposed under sec_6721 and sec_6722 can be divided into separate transactions and are thus divisible first each assessment under both and is imposed with respect to a distinct failure that is a separate transaction for purposes of the penalty under the general rules of both penalties a dollar_figure penalty is imposed per failure with respect to the document at issue an information_return or payee_statement as applicable sec_6721 sec_6722 this is precisely the type of transaction-based penalty as those described by the gates court as calculated with respect to each document and applied to each such failure gates f 2d pincite n the penalty structure follows the paradigm offered by the ninth circuit if you’re assessed dollar_figure for each of a thousand failures you can pay dollar_figure - the whole tax on one of the failures - and then go to court korobkin f 2d pincite second not only are both penalties applied on a per-failure basis but the amount of the penalty applicable to each failure is adjusted based on the circumstances surrounding the individual failure subsection b of both and provides that the penalty imposed by subsection a of the applicable penalty shall be dollar_figure in lieu of dollar_figure if any failure described in subsection a is corrected on or before the day days after the required_filing_date and subsection e of both and provides that i f or more failures are due to intentional disregard then with respect to each such failure the penalty shall be dollar_figure or greater this determination of penalty amount based on the circumstances of each failure shows that each failure is a separate distinct transaction upon which the and penalties are based postn-147583-12 third the sec_6724 reasonable-cause waiver applicable to sec_6721 and sec_6722 shows that these are transaction-based penalties the waiver reads in relevant part no penalty shall be imposed under this part with respect to any failure if it is shown that such failure is due to reasonable_cause and not to willful neglect sec_6724 emphasis added thus like the penalty amount penalty waiver is determined on a per-transaction basis in sum based on the foregoing the current sec_6721 and sec_6722 penalties should be treated as divisible penalties a taxpayer assessed with a penalty under either of these sections need only pay the divisible amount of the penalty attributable to a single failure or dollar_figure under the general_rule before filing a refund claim and instituting a refund_suit under sec_7422 it should be noted that under both sec_6721 and sec_6722 the total amount imposed per section on a person for all such failures during any calendar_year shall not exceed dollar_figure sec_6721 sec_6722 this maximum is reduced in the case of corrected failures and does not apply to cases of intentional disregard sec_6721 e b e while an argument might be made that the total amount imposed becomes a single lump penalty rather than a penalty based on separate underlying transactions this argument is without merit a cap on the gross penalty amount actually imposed on a taxpayer does not change the fact that the penalty is calculated first and foremost by adding up the individual penalties assessed on each separate underlying failure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ----------------at ---------------------- if you have any further questions
